Citation Nr: 1116112	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  06-12 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke.  In September 2009, the Board granted service connection for a bilateral foot disability, hypertension, and sleep apnea.  At the same time, the Board remanded the claims for service connection for sinusitis, a low back disability, and a neck disability; these are the only matters remaining before the Board.  

The issue of entitlement to service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained a neck injury and was diagnosed with neck sprain in service; he did not experience chronic neck symptoms in service; did not experience continuous neck problems since service separation; and the Veteran's current neck disability is not related to service, including to the neck sprain in service.

2.  The Veteran's allegation of an in-service low back injury is rejected.  The Veteran's current low back disability is not related to service, including to the automobile accident in service.


CONCLUSIONS OF LAW

1.  A chronic neck disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A chronic low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in March 2005, prior to the date of the issuance of the appealed September 2005 rating decision.  March 2006, October 2009, and January 2009 letters notified the Veteran of VA's practices of assigning disability evaluations and effective dates for such evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in a December 2010 supplemental statement of the case.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the Veteran's claims.  The RO/AMC has obtained service treatment records (STRs) and has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran, including records associated with his award of SSA disability benefits.  Additionally, the Veteran was scheduled for VA examinations for the purposes of determining whether or not his current neck and low back disabilities were related to an event or injury in service.  The VA examinations were fully adequate for the purposes of adjudication, as they were conducted by a qualified healthcare provider based upon a review of the pertinent medical records, interviews with the Veteran, and clinical findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. §  3.303(b).  In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

If arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate this claim for increase, and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Analysis 

In considering whether a disease or injury was shown in service, STRs reveal that the Veteran injured his neck in an automobile accident in November 1969.  The day after the accident, a November 1969 record specifically noted that there were no objective findings.  In December 1969, he was seen for a recurrence of neck pain of a three day duration.  The impression was neck sprain.  Therefore, the Veteran has met one of the elements required to substantiate a claim for service connection, namely evidence of in-service incurrence of an injury at least to his neck.  

The Board, however, rejects the Veteran's allegation of a low back injury in service.  He did not report any low back pain at the time of the accident.  The Board finds that his silence constitutes negative evidence as to the Veteran having injured his low back at the same time he injured his neck.  The Board finds that this conclusion is supported by a September 1972 Report of Medical History, wherein the Veteran specifically denied ever having or having then "recurrent back pain."  The Veteran reported occasional neck pain at that time.  Thus, the 1972 Report of Medical History, wherein the Veteran attested to the truth of his statements, is consistent with what the STRs show-a neck injury but no low back injury.  Clinical evaluation of the Veteran's spine at service discharge in October 1971 and September 1972 was normal.  Thus, the Board finds as fact that there was no injury to the low back or disease of the low back in service.  As a result of this finding, any medical opinion that relies on the Veteran's allegation of having sustained an injury to the low back while in service will be accorded no probative value.  

With respect to both disabilities, the Veteran meets the requirement of a current disability involving his neck and low back.  In this case, the evidence establishes that the July 2007 VA examiner diagnosed the Veteran with status post cervical spine surgery with scar and mild degenerative disc disease, as well as status post lumbar fusion.  The record reflects that the Veteran underwent a C6-7 cervical discectomy and fusion around 1981 or 1982.  He originally had an L5 left laminotomy and discectomy in June 2001 with recurrent disc herniation and another surgery in July 2001.  In September 2001, he underwent an L5 anterior and posterior fusion for a preoperative diagnosis of degenerative disc disease at L5.   See treatment records from Dr. M. B. K, January to February 1982 records from Dr. A. G. L; and April 2001 records from the Spine Center at Maryview.  

Irrespective of the foregoing as to the neck disability, the Board finds that the claims folder is lacking with respect to the remaining element needed to establish a claim for service connection - evidence of a nexus between the claimed in-service injury and the present neck disability.  As to the low back disability, the Board finds that the only criteria the Veteran has met with respect to this claim is the current disability.  The evidence of both an in-service disease or injury and a nexus between the post service low back disability and service are lacking.

The Veteran has reported having continuity of neck and low back symptomatology since service.  See April 2006 Form 9.  The Board finds, however, that he is not credible in this regard.  At the outset, the Board notes that credibility can be generally be evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

In this case, the fact that the Veteran made no complaints related to his neck and back at the time of his separation from service and a clinical evaluations of his neck and spine at separation were normal, does not support the Veteran's contentions that he had continuity of symptomatology following the in-service injury.  See October 1971 report of medical examination.  Additionally, in September 1972, clinical evaluation of the neck and spine were normal.  See Report of Medical Examination.  In a Report of Medical History completed by the Veteran at that time, he specifically denied ever having or having then "recurrent back pain."  He did, however, report occasional stiffness in his neck.

The post-service evidence does not reflect complaints or treatment for any neck problems until December 1979 (C6-7 traumatic compression) or other low back problems until 2001 (April 2001 radiographs demonstrated an L5-S1 disc herniation on the left, compressing the S1 nerve root.  A July 2001 MRI revealed L5-S1 post-operative changes with suspected recurrent left extruded disc displacing the left S1 nerve root; L4-5 mild diffuse disc bulging and left facet joint arthropathy; and L2-3 large right far out lateral extruded disc).  See treatment records dated in December 1979 from Dr. E. A. M; and 2001 from the Spine Center at Maryview.  

Additionally, a December 1992 private medical record shows that the Veteran was seen for a polysomnographic evaluation.  When addressing the medical history, the examiner addressed the Veteran's cardiovascular disorder, a cervical spine injury that occurred when a bed fell on his neck as he was carrying it down the stairs and developed "significant weakness and contractures in his left arm and left leg."  The Veteran reproted he had a compressed disc repaired surgically.  The Veteran described prolonged headaches, a past history of hiatal hernia with frequent gastroesophageal reflux disease, significant ear, nose, and throat problems, and a deviated septum.  The examiner stated the Veteran denied allergies and that, "He has no other significant major problems."  Thus, in 1992, the Veteran reported having to undergo cervical spine surgery following an injury to his neck.  He did not, however, report any injury to his low back.  The Board finds that this is further evidence of the lack of an in-service low back injury.  Based on the amount of detail the Veteran provided about his medical history, if he had sustained a "spinal cord injury" (the Veteran alleged having had a spinal cord injury in 1970 to SSA), such would have been reported at that time.  Additionally, had the injury to the Veteran's neck in service been more severe, the Board finds that the Veteran would have reported that as well at the time of the December 1992 evaluation.  The Veteran's silence constitutes negative evidence of both chronic in-service symptoms and post service continuity of symptomatology.  Again, the Board entirely rejects the Veteran's allegation of having sustained an in-service injury to his low back.  

Based on the foregoing, which shows interest and bias in the Veteran's contentions related to his claim for VA benefits and inconsistent statements (denying any recurrent back pain in 1972 and subsequently reporting having sustained a spinal cord injury to his low back in 1970), the Board finds that the Veteran is not credible to the extent that he reports that he sustained a low back injury in service and has had chronic neck and back symptoms since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

The Board also notes that there is no persuasive medical evidence of record establishing that the Veteran's diagnosed neck and low back disabilities are etiologically related to active service.  To that end, the Board has considered the opinions provided by Drs. R.M.M. and R.R.M.  In April 2005 correspondence, Dr. R.M.M. reported that he had reviewed the Veteran's STRs and that the Veteran's degenerative changes in the spine causing back and neck pain were most certainly a product of his military service.  He added that several of the Veteran's ongoing chronic medical problems had either been caused by the physical effects of his military service or significantly aggravated by the same.  Nevertheless, as Dr. R.M.M. did not provide a rationale for his opinion, little probative is given to this opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  Further, he could not base his opinion regarding the low back on the STRs, since they fail to show an injury or disease to the lower spine or even complaints by the Veteran.  Thus, his medical opinion regarding the low back disability must be based, in part, on the Veteran's history, which history is rejected for the reasons stated above.  Therefore, the medical opinion is accorded no probative value. Additionally, the problem with this medical opinion is that the examiner failed to address a rather significant injury to the Veteran's neck in 1980, which would have been necessary for him to make an informed medical opinion.  

Likewise, in August 2005 correspondence, Dr. R.R.M. noted that he had the Veteran's military records and noted that the Veteran was rear-ended in November 1969 and returned in December 1969 for recurrent neck pain of three days.  Dr. R.R.M. reported that there was no further mention of neck problems in the record, though the Veteran had a serious neck injury in 1980 and required neck surgery by a neurosurgeon about a year later.  Dr. R.R.M. opined that it was possible that the Veteran had ongoing neck problems from that accident which was sustained while he was in the military.  The Board finds that not only did Dr. R.R.M. fail to provide any rationale for his opinion, medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2010); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative).  Furthermore, Dr. R.R.M. provided conflicting opinions as in April 2005 correspondence, he found that it appeared unlikely that anything related to the Veteran's military service had anything to do with his more recent problems of back and neck pain.  

This leaves the opinions provided by Drs. A.K.D. and M.B.K. as well as the VA examiner's opinion in June 2005 and July 2007.  In June 2005 correspondence, Dr. A.K.D. reported that the Veteran had chronic back and neck pain since a motor vehicle accident while he was in the military around 1970.  The doctor noted that the STRs were reviewed as well as recent records.  The Veteran had one cervical and three lumbar surgeries in the interim.  The doctor found that he/she could not connect the Veteran's present disability as well as the need for surgeries to his initial injury 35 years ago.  It was noted Dr. M.B.K. agreed with this opinion.  Dr. A.K.D. opined that while the Veteran certainly had cervical and lumbar problems, surgeries, and chronic pain, it was impossible to state that the Veteran's present symptoms were related to a work injury from around 1970.  As previously mentioned opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), citing Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

In the June 2005 VA examination report, the examiner noted a past medical history of one cervical and three lumbar spine surgeries in the early 1970' and 1980's.  After x-rays and physical examination, the Veteran was diagnosed with lumbar herniated nucleus pulposus and status post herniated disc and surgical fusion of the cervical spine with degenerative arthritic changes.  The examiner opined that it was less likely than not that the motor vehicle accident in 1969 contributed to the Veteran's current neck and low back conditions.  The examiner reasoned that there was a paucity of objective findings in the service record supporting this conclusion.  This conclusion is supported by the service treatment records.  Again, the Veteran reported neck pain after being rear-ended while driving.  At separation and again in September 1972 (less than one year after service discharge), clinical evaluations of the neck and spine were normal.  

On July 2007 VA examination, the Veteran indicated that he suffered from an "imploded and deteriorated spine" since 1970.  He denied any prior trauma to the neck related to military service.  The condition was evaluated and treated by a neurosurgeon in 1981 with a surgical procedure.  In regards to his lumbar spine, he also reported a deterioration of the spine since 1970.  He denied prior traumatic events affecting the lumbar spine during his military service.  After physical examination, medical records and radiographic findings, the diagnoses were status post cervical spine surgery with scar and mild degenerative disc disease and status post lumbar fusion.  The examiner restated that there was a paucity of objective evidence in the military service record documenting any significant cervical or lumbar spine dysfunction, including a history of trauma, herniated nucleus pulposus or degenerative disc disease.  Therefore, the examiner could not state with any degree of medical certainty that the Veteran's current cervical spine and lumbar spine conditions were related to any remote events while the claimant was on active duty.  

In June 2005 and July 2007, the VA examiner provided a detailed rationale in support of his opinions after considering the Veteran's reported history.  Additionally, their conclusion regarding the paucity of evidence in service is completely supported by the STRs.  Further, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  For these reasons, the VA examiner's opinions are afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000)

The Board also notes that the Veteran was awarded Social Security Administration (SSA) disability benefits for disorders of the back and coronary artery disease beginning in July 2007.  Records associated with the determination noted a history of a spinal cord injury from a motor vehicle accident in 1970.  See March 2008 Virginia Department of Rehabilitation Services report, August 2008 Physical Residual Functional Capacity Assessment, and January 2009 SSA decision.  As already noted above, the Board finds as fact that the Veteran did not sustain an injury to his low back in service.  Thus, any medical opinion based upon that false statements is accorded no probative value.  

Furthermore, there is no evidence that arthritis of the neck and/or back was manifested in the first postservice year (so as to trigger application of presumptive provisions in 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 for such chronic disease).  As a chronic disease, service connection is presumed for degenerative arthritis demonstrated in service and at any time thereafter or for degenerative arthritis demonstrated to a compensable degree within one year after service.  38 U.S.C.A. §  1112(a); 38 C.F.R. §§ 3.303(d), 3.307, 3.309.  To be present to a compensable degree, arthritis would have to be shown on x-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  There is no reported x-ray evidence of arthritis of the neck or back in the year following the Veteran's discharge from service.  As noted above, a September 1972 Report of Medical Examination shows that clinical evaluations of the neck and spine were normal.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection of a neck and a low back disability and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a neck disability is denied. 

Service connection for a low back disability is denied.  


REMAND

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In September 2009, the Board remanded the Veteran's claim seeking service connection for sinusitis and ordered that the Veteran should be provided a VA examination to determine whether or not his preexisting sinusitis was aggravated by service.  While the Veteran was provided a VA examination in December 2009, the medical opinion expressed by the examiner is not adequate.  The examiner opined that the Veteran's time in service probably was not contributory to the worsening of his sinus condition, but the examiner added that he could not say so without resorting to mere speculation.  The Board notes medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  A speculative relationship cannot be the basis for finding that the evidence is in equipoise, or stated another way, that reasonable doubt exists.  38 C.F.R. § 3.102(a) (reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility).  Therefore, with respect to the issue of aggravation, the Board finds this examination to be inadequate as a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Therefore, an additional medical examination and opinion are required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine whether the Veteran's preexisting sinusitis was aggravated by service, and whether any current sinusitis is related to service or to any such aggravation by service.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether the Veteran's preexisting sinusitis underwent a permanent worsening beyond normal progression (aggravation) in service, and whether the Veteran's current sinusitis is related to the sinus symptoms which arose during service or to the preexisting sinusitis disability (if such preexisting disability was found to have been aggravated by service). 

The examiner must set forth in detail all findings that provide the bases for any and all opinions.  If any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2.  Once the above action has been completed, readjudicate the claim.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


